Fourth Court of Appeals
                               San Antonio, Texas
                                     October 30, 2019

                                   No. 04-19-00621-CR

                             Jesus J. Mendez CERVANTES,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019CR3097
                        Honorable Frank J. Castro, Judge Presiding

                                         ORDER

      This appeal is DISMISSED.

      It is so ORDERED on October 30, 2019.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2019.

                                             _____________________________
                                             Luz Estrada,
                                             Chief Deputy Clerk